DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks received 12/18/2020. 
2.	Claims 1, 15, 29, 35 and 41 - 52 have been amended.	
3.	Claims 1 – 52 are currently pending and have been examined.
Response to Arguments
1.	Applicant’s amendment to claims 1, 15, 29, 35 and 41 - 52 filed on 12/28/2020 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation changed the scope of the claims.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

1.	Claims 1 – 2,  5 – 10, 13 – 16, 19 – 24, 27 – 30, 32 – 36, 38 – 42, 44 – 48 and 50 - 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0332358 A1) in view of Novlan et al. (US 2019/0261412 A1) and Mukherjee et al. (US 2018/0191547 A1).
	Regarding claim 1, Park discloses: A method of wireless communication (Abstract, “technique”), comprising:
 receiving, by a user equipment (UE) from a base station, one or more downlink transmissions; (¶ 0076 and ¶ 0078, figure 3 label 340 and figure 4 label 420 )
performing, by the UE, at least one listen before talk (LBT) procedure in at least one LBT occasion provisioned, by the base station (¶ 0101, K consecutive uplink subframes are assigned (provisioned) to allow the terminal to perform LBT prior to uplink transmission), for the UE immediately prior to at least one uplink transmission of one or more uplink transmissions by the UE (¶ 0104 and ¶ 0139, a LBT before each transmission is performed before each transmission), wherein the at least one uplink transmission includes an acknowledgement of at least one downlink transmission of the one or more downlink transmissions (¶ 0105, “the terminal 310 transmits HARQ-ACK feedback from at least one of the SCells, which successfully perform the LBT, among the UL subframes for each SCell corresponding to HARQ-ACK timing defined within the UCI cell group.”, ACK corresponding to the transmission of a particular cell is fed back to the Scell after LBT is performed); 
 (¶ 0104 and ¶ 0105, the HARQ-ACK is feed back to the one or more Scell).
The examiner presents the following references that also covers the above mapped limitations: 

1. 	Qualcomm Incorporated (dated 15 – 19th, February  2016), R1-160888 “Pucch design details”, figure 2:


    PNG
    media_image1.png
    580
    1422
    media_image1.png
    Greyscale


As stated on page 4, the PUCCH carries the Ack/NACK of the downlink transmission of the base station. The PUCCH is sent just prior to the uplink transmission and after the UL LBT. 
2.	OPPO (15 – 19th of February 2016), R1-160594 figure 3:


    PNG
    media_image2.png
    200
    1003
    media_image2.png
    Greyscale

DL burst A is sent from the base station, LBT is subsequently performed by the UE, HARQ-ACKs are sent prior to the UL subframe and after the LBT with regards to the DL burst A.
The primary reference of Park discloses that the LBT is provisioned by the network for the UE to perform LBT as mapped to the limitation above, the latter two references: Qualcomm and OPPO does not clearly states that the LBT occasion is provisioned by the base station or network, the examiner believes such provisioning has to be done ahead of time by the network/base station in order for the UE to know which subframes to perform LBT, however to better reinforce the provisioning step of the primary reference and to clarify the provisioning in the secondary reference, Novlan discloses such idea in ¶ 0043, that is the eNB provide the UE with  parameters in order to  perform LBT at a given subframe/instance in time, incorporating such idea into any of the references above would haven obvious to a person having ordinary skill in the art (PHOSITA). [See also Moon et al. (US 2016/0066195 A1), ¶ 0221, in which the eNB provision the duration for the UE to perform LBT, see also section 3.4 of LG Electronics, R1-160630, “LBT scheduling in LAA UL” ].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s system in view of Novlan.  The motivation for making the above modification would have been to implementing (¶ 0042 of Novlan).
	Park in view of Novlan does not disclose: wherein the at least one LBT occasion are provisioned based on a first type of the at least one uplink transmission, wherein at least one other LBT occasion are not provisioned based on a second type of at least one other uplink transmission of the one or more uplink transmissions;
 	In the same field of endeavor Mukherjee discloses: wherein the at least one LBT occasion are provisioned based on a first type of the at least one uplink transmission, wherein at least one other LBT occasion are not provisioned based on a second type of at least one other uplink transmission of the one or more uplink transmissions; [Mukherjee clearly discloses in ¶ 0131 - ¶ 0134, the eNB can provisioned a given LBT for a particular transmission in the uplink (type of UL transmission) , that is CATEGORY 4 LBT is provisioned for CCA transmission and “NO LBT” (also known as category 1 LBT) is provisioned particularly HARQ feedback in the uplink [different types of UL transmission] . Supporting reference:  Figure 7 (¶ 0104) of Wang (US 2019/0200379 A1) also shows in the first shaded subframe LBT is provisioned just before the  UL transmission  and in the second shaded subframe “NO LBT” is being provisioned for uplink transmission. The different category of LBT was designed to be used in view of what is being transmitted in the uplink. Mukherjee and supporting reference of Wang  discloses every aspect of the amended portion of claim1, i.e Wang support that  LBT can be sent just before UL transmission and also not being sent before another particular UL transmission whereby the provisioning is done by the eNB in Mukherjee based on the type of UL transmission.  See additional supporting reference of Harada et al. (US 2019/0150193 A1), ¶ 0066 and Figure 7A.That is listening using cat 4 LBT for uplink transmission and no listening (NO LBT) is provisioned for uplink transmission. In the uplink transmission it is well known that data and HARQ (ACK/NACK) are sent , ¶ 0064 of Harada, states that different category of LBT can be used depending on the type of UL traffic. Combining the teachings of Mukherjee and Harada would also render the amended portion of claim one to be obvious to a person having ordinary skill in the art.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s system in view of Novlan and Mukerjee.  The motivation for making the above modification would have been beneficial for the eNB to signal to the UE which LBT option to be used in a particular subframe (¶ 0131 of Mukherjee).

Claims 15, 29, 35, 41 and 47 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor, memory and computer readable medium is accounted for in the primary reference see ¶ 0292 and ¶ 0295.

Claim 2, Park further disclose:  The method of claim 1, wherein the at least one downlink transmission is semi-persistently scheduled (SPS).  [¶ 0134, SPS is scheduled by the base station for the terminal].

Claims 16, 30, 36, 42 and 48 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.
 	
 	Claim 5, Park further discloses: The method of claim 1, wherein at least one other uplink transmission of the one or more uplink transmissions includes an uplink data transmission scheduled in response to at least one other downlink transmission of the one or more downlink transmissions.  [¶ 0132 and ¶ 0134 also see figures above of QUALCOMM and OPPO, the base station schedules the mobile station when to transmits its data in the uplink in response to the completion of the downlink transmission of data and after the LBT period].

Claims  19, 32, 38, 44 and 50 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

 	Claim 6, Park further discloses: The method of claim 5, wherein the uplink data transmission is semi- persistently scheduled (SPS).     [¶ 0134, SPS is used by the base station to transmit data to the  terminal, see ¶ 0118 for retransmission at the base station].

Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Park further discloses: The method of claim 1, wherein the at least one uplink transmission includes an uplink data retransmission scheduled in response to at least one other downlink transmission of the one or more downlink transmissions.  [¶ 0132, the base station is able to schedule the UE for retransmission in the uplink see ¶ 0134 for semi persistent scheduling in the uplink ].

Claims  21, 33, 39, 45 and 51 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Claim 8, Park further discloses:  The method of claim 7, wherein the uplink data retransmission is semi- persistently scheduled (SPS).  [¶ 0132 in combination with ¶ 0134, retransmission occurs for the uplink data which is semi persistent scheduled].

Claim 22 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

 	Claim 9, park discloses: The method of claim 1, wherein the UE is associated to multiple transmit receive points (TRPs) at the same time.  [¶ 0056, ¶ 0105, the UE is associated with multiple Scells ].

Claims  23, 34, 40, 46 and 52 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

 	Claim 10, Park further discloses: The method of claim 9, wherein the association set of the multiple TRPs semi- statically changes in response to at least one of radio resource control (RRC) configuration or media access control (MAC) signaling.  [¶ 0106, base station may semi statistically transmit the RRC message, although this is in view of one base station ¶ 0105 clear states there are multiple Scells the UE can be associated with, hence the TRP (Scells) as they change in number will do so in response with one or more RRC configuration].

Claim 24 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

 	Claim 13, Park discloses: The method of claim 9, wherein the UE is configured to be served by a subset of less than all of the TRPs in a frame for downlink and uplink transmissions.  [¶ 0105, here it is seen that the UE can communicate with multiple Scell, it is implied that at some instance the UE may not communicate/use all the Scell, hence communication with particular Scell or set of Scell may occur for downlink and uplink transmission].

Claim 27 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 13.

 	Claim 14, Park further discloses: The method of claim 13, wherein the subset of less than all TRPs corresponds to a scheduling set determined at least one of semi-statically, in a UE transparent manner, [¶ 0106, base station may semi statistically transmit the RRC message, although this is in view of one base station ¶ 0105 clear states there are multiple Scells the UE can be associated with, hence the TRP (Scells) [subset of Scell]  as they change in number will do so in response with one or more RRC configuration and transparent to the UE] or by downlink control information (DCI) using transmission configuration indication (TCI). 

Claim 28 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 14.


2.	Claims 3 – 4, 11 – 12, 17 – 18, 25 – 26, 31, 37, 43 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0332358 A1) in view of Novlan et al. (US 2019/0261412 A1), Mukherjee et al. (US 2018/0191547 A1). and Fan et al. (US 2017/0346613 A1).
	Regarding claim 3, Park in view of Novlan and Mukherjee discloses: The method of claim 1 (see rejected claim 1).  Park further discloses: wherein at least one other uplink transmission of the one or more uplink transmissions includes an [¶ 0105, ¶ 0118 and ¶ 0132, ACK is sent in the uplink with regards to downlink transmission after LBT is performed, see also additional reference figures of Qualcomm and OPPO above. See ¶ 0118 for retransmission at the base station and  ¶ 0132 for SPS transmission]
 	Park in view of Novlan and Mukherjee does not disclose: wherein the at least one other downlink transmission is a downlink data retransmission.
In the same field of endeavor Fan discloses wherein the at least one other downlink transmission is a downlink data retransmission. [Fan discloses in ¶ 0049 - ¶ 0050, that the BS is able to retransmit SPS data to the UE when it receives a NACK].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s system in view of Novlan, Murkherjee and Fan.  The motivation for making the above modification would have been for feeding back and receiving acknowledgment (ACK) information of semi-persistent scheduling (SPS) data packets. [Abstract of Fan].

Claims  17, 31, 37, 43 and 49 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

  	Claim 4, Fan further discloses: The method of claim 3, wherein the downlink data retransmission is semi- persistently scheduled (SPS).     [¶ 0049 - ¶ 0050 also presents the idea of the downlink retransmission to be based on SPS].

Claims  18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Claim 11, Park in view of Novlan discloses: The method of claim 9 [see rejected claim 9].
	Park in view of Novlan and Mukherjee does not disclose: wherein the UE determines a successful frame transmission by the base station as long as it detects at least one of the TRPs to be active in a corresponding frame.  
	In the same field of endeavor Fan discloses: wherein the UE determines a successful frame transmission by the base station as long as it detects at least one of the TRPs to be active in a corresponding frame.  [¶ 0105 of Park clearly states that the UE is in communication with multiple Scell hence activation is implied when adding additional Scell , however figure 3 of Fan supports such activation in a particular frame in order to receive successful transmission “DL SPS activation”].
	For motivation see claim 3.

Claim 25 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

 	Claim 12, Fan further discloses: The method of claim 9, wherein the UE is configured to respond via uplink transmission without performing LBT as long as at least one of the TRPs transmits. [Figure 1, DL data and UL data assignment is received from a base station, there is no performance of LBT (¶ 0041, since UL grant is being assigned directly to the UE for transmission in the uplink hence no need for LBT), in that the UE will reply with ACK/NACK directly and its own UL transmission].

Claim 26 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463